Citation Nr: 1010426	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss for the period prior to August 14, 2008, and a rating in 
excess of 10 percent from that date forward.  

3.  Entitlement to rating in excess of 20 percent for 
diabetes mellitus (diabetes).

4.  Entitlement to a rating in excess of 10 percent for a 
scar of the anterolateral aspect of the right thigh with a 
retained metallic foreign body (right thigh scar with 
retained shrapnel).

5.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

These issues were previously before the Board in March 2008, 
at which point the case was remanded for further development.  
Upon remand, the agency of original jurisdiction (AOJ) 
granted an increased rating of 70 percent for PTSD for the 
entire period of the appeal.  Additionally, the AOJ granted 
an increased rating of 10 percent for bilateral hearing loss, 
effective August 14, 2008.  Such determinations were made in 
a rating decision of which the Veteran was notified in 
December 2009 (December 2009 rating decision).  However, as 
these determinations do not constitute a full grant of the 
benefits sought on appeal, and the Veteran has not indicated 
satisfaction with such ratings, his appeal as to such issues 
proceeds from the initial unfavorable rating decision.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The prior Board remand also addressed the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  However, upon remand, the AOJ granted a 
TDIU for the entire period of the appeal.  See December 2009 
rating decision.  As such determination constitutes a full 
grant of the benefit sought on appeal, this issue is no 
longer before the Board.  See  Brown, 6 Vet. App. at 39.  

Accordingly, the issues currently on appeal are as stated 
above.  As discussed in detail below, the remand directives 
have been complied with, and the case is now properly before 
the Board.  

The Board notes that the Veteran has been represented by a 
private attorney and by Disabled American Veterans during the 
course of this appeal.  However, subsequent to the prior 
Board remand, some confusion arose regarding his 
representation.  The Veteran was notified of this fact and 
was requested to clarify whether he currently has a 
representative in a January 2010 letter.  As the Veteran has 
not responded to such letter, he is presumed to be 
representing himself, as indicated in the letter.

The Board further notes that the Veteran's previous 
representative argued that service connection is warranted 
for erectile dysfunction as secondary to diabetes.  See 
January 2008 informal hearing presentation.  As such issue 
has not been adjudicated by the AOJ, the Board does not have 
jurisdiction over it.  Accordingly, the issue of entitlement 
to service connection for erectile dysfunction, to include as 
secondary to diabetes, is REFERRED to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating 
for tinnitus, and referral for extra-schedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

2.  For the period prior to August 14, 2008, audiometric 
evaluations establish that the Veteran's has no more than a 
Level II hearing impairment in the right ear and a Level III 
hearing impairment in the left ear.

3.  For the period beginning August 14, 2008, audiometric 
evaluations establish that the Veteran's has no more than a 
Level IV hearing impairment bilaterally.

4.  At all periods during the course of the appeal, the 
Veteran's diabetes has been well controlled by oral 
hypoglycemic agents and restricted diet, with no insulin 
dependence, regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions, diabetic retinopathy, 
diabetic nephropathy, or other associated complications such 
as loss of weight or strength.

5.  At all periods during the course of the appeal, the 
Veteran's right thigh scar with retained shrapnel has been 
manifested by a small entrance scar on the anterior lateral 
upper 1/3 of the right thigh, measuring less than 6 square 
inches (39 square centimeters), with occasional pain and 
difficulty ambulating due to the shrapnel; with no evidence 
of adherence to underlying tissue, underlying soft tissue 
damage, elevation, depression, or instability of the scar, 
pain due to the scar, loss of deep fascia, muscle substance, 
normal firm resistance of muscles of the right side, general 
impairment of strength or endurance of the right side, 
associated neurological symptoms or compensable limitation of 
motion, or additional loss of function due to weakness or 
incoordination.

6.  Resolving all reasonable doubt in the Veteran's favor, at 
all periods during the course of the appeal, his PTSD has 
resulted in total occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking, 
and mood, due to symptoms including depression, frequent 
anxiety and panic attacks, exaggerated startle response, 
intermittent hypervigilance, frequent flashbacks and 
distressing dreams, chronic sleep impairment, very restricted 
range of affect, intermittently obscure speech, significant 
impairment in communication, impaired impulse control 
including irritability and outbursts of anger, intermittent 
inability to perform activities of daily living including 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances including work or a 
worklike setting, and inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6260 
(2009).

2.  The criteria for a compensable rating for bilateral 
hearing loss for the period prior to August 14, 2008, and a 
rating in excess of 10 percent from that date forward, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.85-4.87, Diagnostic Code 6100 (2009).

3.  The criteria for a rating in excess of 20 percent for 
diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2009).

4.  The criteria for a rating in excess of 10 percent for a 
right thigh scar with retained shrapnel have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.73, 
Diagnostic Code 5314 (2009).

5.  The criteria for a total (100 percent) disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

With respect to PTSD, the Board's decision herein to grant a 
total (100 percent) disability rating for such disability 
constitutes a full grant of the benefit sought on appeal.  As 
such, no further action is necessary to comply with the VCAA 
and implementing regulations in this regard.

With respect to the remaining claims, the U.S. Court of 
Appeals for Veterans Claims (Veterans Court) has held that, in 
order to comply with 38 U.S.C.A. § 5103(a), certain specific 
notice requirements must be met with respect to claims for an 
increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).  Specifically, the Veterans Court held that VA 
must inform the claimant that, in order to substantiate a 
claim, he or she must provide (or ask the VA to obtain) 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that such 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
currently rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
providing the evidence described above (such as a specific 
measurement or test result), then VA must give at least 
general notice of that requirement.  Additionally, VA must 
inform the veteran that if he or she is assigned a higher 
rating, that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0 and 100 percent, based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, 
such notice does not need to inform the claimant of the need 
to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only 
the average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" had 
been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in a September 2004 
letter, prior to the initial unfavorable rating decision in 
December 2004, of the evidence and information necessary to 
substantiate an increased rating claim, as well as the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  The Veteran was specifically advised that the 
evidence must show that his claimed disability has increased 
in severity, examples of types of lay or medical evidence that 
would substantiate such claim, and that he should provide any 
VA or private treatment records or provide sufficient 
information to allow VA to obtain such records.  

In compliance with the prior Board remand, the Veteran was 
again advised of such information in a May 2008 letter, as 
well as of the elements necessary to establish entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
3.321(b)(1).  This letter further advised the Veteran of the 
evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/ 
Hartman, as well as of the information set forth in Vazquez-
Flores v. Peake.  As discussed above, subsequent to the prior 
Board remand, this latter information was held to be not 
strictly required.  The Board notes that this letter was sent 
after the initial unfavorable rating decision and, therefore, 
was not timely.  However, as the Veteran's claims were 
subsequently readjudicated, including in a supplemental 
statement of the case dated in October 2009, the timing defect 
has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claims.

With regard to the duty to assist, VA treatment records dated 
through January 2007 have been obtained and considered.  In 
compliance with the prior Board remand, the Veteran was 
requested to identify any further treatment pertaining to the 
issues currently on appeal in a May 2008 letter.  He did not 
respond to such letter.  VA's duty to assist in developing the 
pertinent facts and evidence in connection with a claim is not 
a one-way street, and the Veteran must cooperate in such 
development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Further, although the Veteran may have received 
further treatment at VA facilities, he has not argued that any 
outstanding records exist that are necessary for a fair 
adjudication of his claims.

Additionally, the Veteran was afforded VA examinations 
pertaining to each of his claimed conditions in October 2004 
and August 2008.  Each of the VA examiners elicited 
information concerning the functional effects of such 
disabilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007) (holding that examination reports must contain a 
full description of the functional effects of a disability in 
order to allow for a determination as to whether referral for 
an extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)).  

With respect to his bilateral hearing loss and tinnitus, the 
August 2008 VA examiner noted that the Veteran had some 
trouble understanding speech and with tinnitus, especially in 
noisy settings.  The October 2004 VA examiner noted that the 
Veteran reported that his bilateral tinnitus bothers his sleep 
and concentration in quiet tasks.  Although the examiners did 
not specifically refer to periods of hospitalization or 
interference with employment, this information satisfies 
applicable regulations.  See id. (finding that a notation that 
the claimant's bilateral hearing loss and tinnitus affected 
his ability to sleep was sufficient).  Moreover, the Veteran 
has not identified any evidence in the record indicating that 
a referral for an extraschedular rating is warranted as to 
such conditions.  See id. at 455-56 (noting that, to the 
extent that the examiners' notations with respect to 
functional effects are defective, the appellant bears the 
burden of demonstrating any prejudice caused by such 
deficiency).  

For the foregoing reasons, the Board finds that the Veteran 
has not been prejudiced by any possible defects in the VA 
examinations that he was afforded.  Further, a review of the 
August 2008 VA examination reports reveals that they 
substantially comply with the prior Board remand.  
Accordingly, the Board finds that the medical evidence of 
record is sufficient to decide the Veteran's claims. 

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceedings.  
As such, the Veteran will not be prejudiced by a decision on 
the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, 
in determining the appropriate disability rating, the Board 
must consider whether the case should be referred for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

In this case, for the sake of clarity and brevity, the Board 
will first address the Veteran's increased rating claims under 
the schedular rating criteria.  Then, the Board will discuss 
other considerations, including whether referral for extra-
schedular consideration is necessary and the applicability of 
the benefit of the doubt doctrine.  

Tinnitus and Bilateral Hearing Loss

VA treatment records do not reflect any complaints or 
treatment for hearing loss or tinnitus during the course of 
the appeal.  Therefore, the pertinent medical evidence as to 
such conditions is contained in VA examination reports dated 
in October 2004 and August 2008.  The Veteran has not reported 
any symptoms in addition to those recorded in such examination 
reports, to include for the period prior to October 2004.  

At the October 2004 VA examination, the Veteran reported that 
his long-standing bilateral tinnitus had become constant in 
the previous five years.  He stated that such condition 
bothered his sleep and concentration in quiet tasks.  Right 
ear puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
were 20, 20, 55, and 70 decibels, respectively, for an average 
of 41 decibels, and his speech discrimination score was 92 
percent.  Left ear puretone thresholds were 25, 25, 70, and 75 
decibels, for an average of 49 decibels, and his speech 
discrimination score was 90 percent.  Tinnitus was confirmed 
upon testing.  The Veteran was diagnosed with bilateral severe 
high frequency sensorineural hearing loss and bilateral 
constant tinnitus.  The examiner noted that the Veteran's 
hearing had decreased slightly at a couple of frequencies, but 
overall, the results were similar to past audiograms.  

At the August 2008 VA examination, the Veteran reported having 
some trouble understanding speech and with tinnitus, 
especially in noisy settings.  He stated that, of all his 
disabilities, his hearing was not the most bothersome.  Right 
ear puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
were 25, 30, 75, and 75 decibels, respectively, for an average 
of 51.25 decibels, and his speech discrimination score was 80 
percent.  Left ear puretone thresholds were 25, 30, 70, and 75 
decibels, for an average of 50 decibels, and his speech 
discrimination score was 80 percent.  The examiner noted that 
such results were worse than those obtained in 2000/2001.  

With respect to the Veteran's tinnitus, VA regulations allow 
a rating of 10 percent for recurrent tinnitus.  Only one 
evaluation may be assigned, whether the sound is perceived in 
one ear, both ears, or in the head.  Such rating may be 
combined with a separate evaluation for hearing loss under DC 
6100 and certain other diagnostic codes, unless tinnitus 
supports an evaluation under those codes.  See 38 C.F.R. 
§ 4.87, DC 6260 & Notes (1)-(2).  Here, as the Veteran is 
currently in receipt of a 10 percent rating for tinnitus, no 
further schedular rating is warranted.  See id.
 
With respect to the Veteran's bilateral hearing loss, 
disability ratings for hearing loss are assigned based on the 
results of controlled speech discrimination tests combined 
with the results of puretone audiometry tests.  See 38 C.F.R. 
§§ 4.85-4.87.  Disability ratings are assigned through a 
structured formula, i.e., a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations have been rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  First, a Roman 
numeral designation of I through XI is assigned for the level 
of hearing impairment in each ear.  Table VI is used to 
determine a Roman numeral designation based on a combination 
of the speech discrimination percentage and the average 
puretone threshold, or the sum of the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four.  After a 
Roman numeral designation has been assigned for each ear, 
Table VII is used to determine the compensation rate by 
combining such designations for hearing impairment in both 
ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the 
puretone threshold average, using Table VIA.  Specifically, 
Table VIA will be used if the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  Table VIA may also be used where the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or where 
the puretone threshold at 1000 Hertz is 30 decibels or less 
and the puretone threshold at 2000 Hertz is 70 decibels or 
more.  Where such an exceptional pattern of hearing impairment 
is shown, a Roman numeral designation for hearing impairment 
may be ascertained using either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. §§ 
4.85(c), 4.86.  In this case, all pertinent hearing test 
results include speech discrimination scores for both ears and 
do not reflect an exceptional pattern of hearing impairment.  
As such, Table VI must be applied to determine the appropriate 
disability rating.  

As the evidence of record demonstrates that the severity of 
the Veteran's hearing loss disability warrants different 
ratings for distinct time periods during the course of this 
appeal, staged ratings have been assigned.  See Hart, 21 Vet. 
App. at 509-10.  Specifically, the AOJ awarded a 
noncompensable rating for the period prior to August 14, 2008, 
and a rating of 10 percent from that date forward.

For the period prior to August 14, 2008, based on the October 
2004 VA examination report, the Veteran's puretone threshold 
average of 70 decibels and speech discrimination score of 92 
percent for the right ear result in a Level II designation of 
hearing impairment under Table VI.  For the left ear, his 
puretone threshold average of 75 decibels and speech 
discrimination score of 90 percent result in a Level III 
designation of hearing impairment.  When combined under Table 
VII, the Level II designation of the right ear and the Level 
III designation of the left ear result in a noncompensable 
disability rating. 

For the period beginning August 14, 2008, based on the August 
2008 VA examination report, the Veteran's puretone threshold 
average of 51.25 decibels and speech discrimination score of 
80 percent for the right ear result in a Level IV designation 
of hearing impairment under Table VI.  For the left ear, his 
puretone threshold average of 50 decibels and speech 
discrimination score of 80 percent result in a Level IV 
designation of hearing impairment.  When combined under Table 
VII, the Level IV designations in both ears result in a 10 
percent disability rating.

As such, the evidence of record does not warrant a compensable 
rating for the Veteran's bilateral hearing loss disability for 
the period prior to August 14, 2008, or a rating in excess of 
10 percent from that date forward.  In coming to this 
conclusion, the Board has considered the Veteran's statements 
regarding the degree of his hearing difficulty, as summarized 
above.  The Board notes that he is competent to report 
observable symptoms of his disability.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  However, the medical evidence 
of record, which directly addresses pertinent rating criteria, 
is more probative than his subjective reports of an increased 
disability.  

After considering all potentially applicable diagnostic codes, 
the Board finds no basis upon which to assign an evaluation in 
excess of the currently assigned ratings for the Veteran's 
tinnitus and bilateral hearing loss disability.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, as 
discussed below, referral for extra-schedular consideration is 
not warranted.

Diabetes

Diabetes requiring insulin and a restricted diet, or oral 
hypoglycemic agent and a restricted diet, is assigned a 20 
percent rating.  Diabetes requiring insulin, restricted diet, 
and regulation of activities warrants a 40 percent rating.  
Diabetes requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, will be assigned a 60 percent rating.  Diabetes 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
rating.  38 C.F.R. § 4.120 DC 7913.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under this code.  Id. at Note (1). 

In this case, evidence of record pertaining to the Veteran's 
diabetes includes VA treatment records and VA examinations, 
as well as arguments by the Veteran's former representative.  
Upon review of such evidence, the Board finds that the 
Veteran is not entitled to a rating in excess of 20 percent 
for diabetes.  In this regard, the evidence reflects that the 
Veteran has noninsulin-dependent diabetes, and that such 
condition is well-controlled by oral medications and 
restricted diet.  Further, evaluations have found no evidence 
of diabetic retinopathy or nephropathy.  See, e.g., VA 
treatment records dated in November 2006 and June 2007; VA 
examinations dated in October 2004 and August 2008.  The 
Board notes that a December 2002 VA eye examiner found trace 
background diabetic retinopathy in the deep periphery of the 
left eye.  However, the Board finds that such finding is 
outweighed by the numerous evaluations since that time that 
show no diabetic retinopathy.  As there is no indication of 
insulin dependence, regulation of activities, ketoacidosis or 
hypoglycemic reactions, or other associated complications 
such as loss of weight or strength, a higher rating is not 
warranted for diabetes.  See 38 C.F.R. § 4.119, DC 7913.  To 
the extent that the Veteran's representative has argued that 
the Veteran has erectile dysfunction as a complication of his 
diabetes, as noted above, such issue has been referred to the 
AOJ for appropriate action.  

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for 
diabetes under any alternate code.  See Schafrath, 1 Vet. 
App. at 593.  Additionally, the Board finds that staged 
ratings are not appropriate, as the manifestations of such 
disability have remained relatively stable throughout the 
course of the appeal.  See Hart, 21 Vet. App. at 509-10.  
Further, as discussed below, referral for extra-schedular 
consideration is not warranted.



Right Thigh Scar With Retained Shrapnel 

VA treatment records do not reflect any complaints or 
treatment for symptoms of the Veteran's right thigh scar with 
retained shrapnel during the course of the appeal.  As such, 
the pertinent medical evidence as to such condition is 
contained in VA examination reports dated in October 2004 and 
August 2008, which is summarized below.  Further, the Veteran 
has not reported any symptoms in addition to those recorded in 
such examination reports, to include for the period prior to 
October 2004.  Additionally, evidence contained in a December 
2002 VA examination is consistent with the more recent VA 
examination reports.

The Veteran's right thigh scar with retained shrapnel is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.73, DC 5314, which pertains to injuries to the muscles of 
the anterior thigh.  Under DC 5314, a 10 percent rating is 
assigned for moderate disability, a 30 percent rating is 
assigned for moderately severe disability, and a maximum 
rating of 40 percent is assigned for severe disability.  

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh (DCs 
5313 through 5318).  38 C.F.R. § 4.55(b).  A rating for a 
muscle injury will not be combined with a rating for 
peripheral nerve paralysis of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  Generally, a rating will not be assigned for muscle 
groups which act upon an ankylosed joint, with exceptions not 
applicable to this case.  See 38 C.F.R. § 4.55(c).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d).  For muscle group injuries in the same anatomical 
region which do not act upon the same joint, the evaluation 
for the most severely injured muscle group will be increased 
by one level and used as the combined evaluation for the 
affected muscle groups.  38 C.F.R. § 4.55(e).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury will be 
rated separately and the ratings will be combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.55(f).
 
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with muscle 
damage will be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the "cardinal signs and symptoms of muscle 
disability" are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  For the 
purposes of evaluation under DCs 5301 through 5323, 38 C.F.R. 
§ 4.56(d) sets forth specific criteria under which muscle 
disabilities will be classified as slight, moderate, 
moderately severe, or severe.  

As pertinent to this case, a moderate muscle disability 
contemplates an injury from a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  There should be consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include small or linear entrance 
and (if present) exit scars indicating a short track of 
missile through muscle tissue, as well as some loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe muscle disability contemplates an injury 
from a through-and-through or deep penetrating wound by a 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, and (if present) an inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present) exit scars indicating a track of missile 
through one or more muscle groups.  There are also signs on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side, as 
well as impairment of strength and endurance when compared to 
the sound side.  38 C.F.R. § 4.56(d)(3).  

A severe muscle disability contemplates an injury from a 
through-and-through or deep penetrating wound due to a high-
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  There 
should be consistent complaints of the cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and (if present) an 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area, and the muscles swell 
and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements indicate severe 
impairment of function when compared with corresponding 
muscles of the sound side.  If present, severe muscle 
disability is also indicated by the following: X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, 
adhesive scarring with epithelial sealing over the bone 
rather than true skin covering an area where bone is normally 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the missile 
track, or induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Upon review of both the lay and medical evidence of record, 
the Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for his right thigh scar with 
retained shrapnel.  In particular, the evidence reflects a 
small entrance scar on the anterior lateral upper 1/3 of the 
right thigh, measuring 4 by 2 centimeters, or 3/4 by 1 3/8 
inches, as a result of shrapnel.  The Veteran reported no 
general pain or restriction of motion on the right side, and 
there was no objective evidence of such symptoms.  However, 
the Veteran reported having trouble ambulating when the pain 
is exacerbated by bumping the leg in the area of the scar.  
The Veteran indicated that such pain was due to the retained 
shrapnel, not the scar itself.  Further, there is no evidence 
of adherence to underlying tissue, underlying soft tissue 
damage (scaling or loss of tissue), instability (skin 
ulceration or breakdown), elevation or depression of the 
scar.  See October 2004 and August 2008 VA examination 
reports.  As noted above, VA treatment records reflect no 
further complaints or treatment pertaining for a right thigh 
scar with retained shrapnel, and the Veteran has reported no 
additional symptoms during these proceedings.  Further, the 
December 2002 VA examiner recorded no loss of muscular 
function.  As such, the evidence approximates no more than a 
moderate muscle disability affecting the anterior right thigh 
muscles, which warrants a 10 percent rating.   See 38 C.F.R. 
§§ 4.56(d)(2), 4.73, DC 5314.  A higher rating for a 
moderately severe or a severe muscle disability is not 
appropriate, as there is no indication of injury from a high 
velocity missile or large low-velocity missile, bone 
fracture, debridement, prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  Further, there is no 
evidence of a ragged, depressed, or adherent scar; loss of 
deep fascia, muscle substance, normal firm resistance of 
muscles, or general impairment of strength or endurance of 
the right side.  See 38 C.F.R. § 4.56(d)(3)-(4).  

Additionally, there is no indication of any associated 
neurological symptoms or compensable limitation of motion on 
the right side.  See 38 C.F.R. §§ 4.55(a), 4.71a.  To the 
extent that they may be applicable, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the Veteran reported some pain and occasional weakness 
or incoordination due to the retained shrapnel in his right 
thigh.  However, such symptoms are fully contemplated by the 
currently assigned 10 percent rating, and there is no 
indication that the Veteran has any additional loss of 
function due to his right thigh scar with retained shrapnel.  
See id.  

The Board has further considered whether a separate 
evaluation is warranted for the right thigh scar itself, in 
addition to any muscle disability.  See 38 C.F.R. § 4.118, 
DCs 7801-7805.  In this regard, as the Veteran's scar does 
not cover an area of at least 6 square inches (39 square 
centimeters), a rating is not warranted under DCs 7801 or 
7802.  As noted above, although the Veteran has occasional 
pain in the area of the scar and weakness of the right thigh, 
he indicated that such symptoms are not due to the scar 
itself but to the retained shrapnel.  Additionally, although 
there was some objective evidence of tenderness on palpation 
of the scar at the August 2008 VA examination, there is no 
indication of any pain or instability of the scar such that a 
rating would be warranted under DC 7804.  There is also no 
indication of any other disabling effects due to the scar 
itself to warrant a rating under DC 7805.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's right thigh scar with retained shrapnel under any 
alternate code.  See Schafrath, 1 Vet. App. at 593.  
Additionally, staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively 
stable throughout the course of the appeal.  See Hart, 21 
Vet. App. at 509-10.  Further, as discussed below, referral 
for extra-schedular consideration is not warranted.

PTSD

The Veteran's PTSD is currently rated as 70 percent disabling 
for the entire course of the appeal pursuant to 38 C.F.R. § 
4.130, DC 9434.  Evaluation of a mental disorder requires 
consideration of the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Evaluations will be assigned based on all 
evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of 
the level of disability at the moment of the examination.  
The extent of social impairment shall also be considered, but 
an evaluation may not be assigned based solely on the basis 
of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 
4.130, all service-connected mental health disabilities are 
rated pursuant to the General Rating Formula for Mental 
Disorders.  

The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, DC 9434. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples 
of the type and degree of the symptoms, or their effects, that 
would justify a particular rating for a mental disorder.  In 
addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

The DSM-IV provides for a global assessment of functioning 
(GAF), which is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score 
is not conclusive of the degree of impairment for VA purposes 
but, rather, must be considered together with all evidence of 
record.  See 38 C.F.R. § 4.126.  As pertinent to this case, a 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., avoids friends, 
neglects family, and is unable to work).  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).   

Based on the lay and medical evidence of record, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that he is entitled to a total (100 percent) 
disability rating for PTSD.  In this regard, upon examination 
and a review of the entire claims folder, two VA mental 
health physicians opined in January 2008 that the severity of 
the Veteran's PTSD and related disabilities is severe, and 
his ability to function is extremely limited due to such 
conditions, rendering him completely disabled.  The examiners 
stated that their findings are compatible with those made by 
a VA examiner in October 2004, as well as by a Community Care 
Coordinator in December 2002.  The examiners noted that the 
history obtained by such individuals was remarkably in sync 
with the current evaluations.  The Board notes that the 
January 2008 examiners referred to the Veteran's ability to 
obtain or retain gainful employment in relation to the 
severity of the Veteran's PTSD, and the Veteran has already 
been granted a TDIU based, in part, on such opinions.  
However, the symptoms on which such opinions were based also 
satisfy the criteria for a total schedular disability rating 
based on impairment of social and occupational function.

In particular, the January 2008 VA examiners noted that the 
Veteran had recurrent distressing dreams of traumatic events 
almost on a nightly basis, as well as frequent flashbacks of 
such events where it seems as if the events are recurring.  
He had intense psychological distress and psychological 
reactivity when exposed to external queues that symbolize 
aspects of the traumatic events, as well as a general numbing 
response.  The Veteran was noted to make an extreme effort to 
avoid thoughts, feelings, or conversations associated with 
the trauma to the point that he had declined to participate 
in PTSD group therapy and avoided activities and people that 
arouse recollection of the trauma.  The Veteran reported a 
markedly diminished interested in participating in 
significant activities.  He also had a profound and pervasive 
feeling of detachment or estrangement from others, a very 
restricted range of affect, and very few loving or 
affectionate feelings.  The Veteran had a clear sense of 
foreshortening of his future, in that he did not expect to 
live out a normal life span.  He had persistent symptoms of 
arousal, in that he had difficulty falling and staying 
asleep.  The Veteran also had irritability, outbursts of 
anger, poor concentration, a clearly exaggerated startle 
response, and hypervigilance at times.  The examiners noted 
that such disturbances have caused significant distress and 
impairment in the Veteran's social, occupational, and other 
areas of general functioning.  The examiners stated that the 
Veteran's speech was neither illogical nor irrelevant, but it 
was indeed obscure at times, and he was found to have 
significant impairment in communication.  He was also 
considered to have impaired impulse control.  The Veteran was 
noted to neglect his personal hygiene and appearance and to 
be intermittently unable to perform activities of daily 
living, such as maintaining minimum personal hygiene.  He was 
also considered to have difficulty in adapting to stressful 
circumstances including work or work-like settings, and to be 
unable to establish and maintain effective relationships.  

The January 2008 examiners further noted that the Veteran had 
previous diagnoses of dysthymia, intermittent explosive 
disorder, and depression.  They stated that the Veteran 
clearly has some symptoms of depression, most likely of 
dysthymic nature, and episodes of irritability and physical 
aggressiveness that could be interpreted as a full 
intermittent explosive disorder.  However, the examiners 
indicated that all such symptoms are associated with the 
Veteran's PTSD.  Further, the examiners noted that other 
medical evidence of record reflects a range in GAF scores 
over the course of the appeal, which the Board notes was from 
33 to 45.  They stated that it is not at all uncommon for GAF 
scores to vary widely depending on the circumstances and 
current level of exacerbation or remission of any illness.  
The examiners opined that the variation in the Veteran's GAF 
scores reflects worsening or transient improvement of his 
circumstances largely brought on by external events.  

A review of the VA treatment records pertinent to this 
appeal, as well as the October 2004 VA mental health 
examination, reflects that such evidence is consistent with 
the January 2008 examiners' statements.  Additionally, the 
Veteran reported further symptoms at the October 2004 VA 
examination, including increased anxiety and panic attacks 
whenever he attempted to leave his house, stating that he had 
such symptoms on an almost daily basis.  The Veteran stated 
that he and his wife would occasionally go to a matinee movie 
where they are the only ones present, but they did not attend 
church because he could not tolerate it.  His leisure 
activities consisted of working in his house or backyard 
because he could not tolerate going out and seeing neighbors.  
He had fleeting thoughts of suicide, but with no intent or 
plan.  The Veteran reported that he had not worked for any 
length of time for 20 years, and he had tried to work but 
could not tolerate any environment that involves working with 
others.  He was assigned a GAF of 33 at that time due to his 
flattened affect, as well as his impairment in social and 
occupational settings.  Further, a VA mental health physician 
stated in a September 2008 VA psychiatric note that the 
Veteran is "obviously completely disabled."

Accordingly, for the foregoing reasons, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for a schedular rating of 100 percent for PTSD 
have been met at all times during the course of the appeal.

Other Considerations

With respect to the Veteran's tinnitus, bilateral hearing 
loss, diabetes, and right thigh scar with retained shrapnel, 
the Board has considered whether this case should be referred 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted under 
such provision if a case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  In this regard, the Board has carefully 
compared the level of severity and symptomatology of the 
Veteran's tinnitus, bilateral hearing loss, diabetes, and 
right thigh scar with retained shrapnel with the established 
criteria found in the rating schedule.  As discussed in detail 
above, the Veteran's symptomatology is fully addressed by the 
rating criteria under which such disabilities are rated, and 
there are no symptoms of such disabilities that are not 
addressed by the rating schedule.  As such, the Board finds 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for his claimed 
disabilities and, therefore, the rating schedule is adequate 
to evaluate the Veteran's disability picture.  Moreover, with 
the exception of PTSD (which has been found to be totally 
disabling), there is no indication of any interference with 
employment or periods of hospitalization with respect to any 
of the claimed disabilities.  Therefore, the Board finds that 
a referral for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not necessary with 
respect to any of the issues on appeal.  See Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008).  

The Board notes that the evidence reflects that the Veteran 
has been unemployed during the entire course of the appeal, 
such that a claim for a TDIU is appropriate for 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  However, as the Veteran has already been granted 
a TDIU for the full period of the appeal, no further 
discussion of a TDIU is necessary at this time.  

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine to the Veteran's claims.  His 
increased rating claim for PTSD has been granted in full, 
based in part on the application of such doctrine. 

















	(CONTINUED ON NEXT PAGE)





However, the preponderance of the evidence is against a 
rating in excess of those currently assigned for his 
tinnitus, bilateral hearing loss, diabetes, and right thigh 
scar with retained shrapnel.  As such, the benefit of the 
doubt doctrine does not apply and such claims must be denied.  
See 38 C.F.R. § 4.3.  


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss for the 
period prior to August 14, 2008, and a rating in excess of 10 
percent from that date forward, is denied.  

A rating in excess of 20 percent for diabetes is denied.

A rating in excess of 10 percent for a right thigh scar with 
retained shrapnel is denied.

A total (100 percent) disability rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


